Title: From James Madison to James Monroe, 18 February 1818
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Feby. 18. 1818
I have recd. your favor of the 13th. I beg that you will not think of the pecuniary subject till it be in every respect, perfectly convenient to you.
The real sense of the nation with regard to the Revolutionary struggle in S. America can not, I should suppose, be mistaken. Good wishes for its success, and every lawful manifestation of them, will be approved by all, whatever may be the consequences. The nation will equally disapprove any measures unnecessarily involving it, in the danger of a war, which might even do less good to the Spanish Patriots, than harm to the U. States; or any underhand measures bringing a just stain on the national character. Those most disposed to censure the tardiness of the Executive in acknowleging the Independence of Buennos Ayres, which alone has the appearance of having reached a maturity, shd. recollect, that it was never declared, till July 1816, and that it has been rendered uncertain, whether the Declaration, would preclude a modified re-establishment of a dependent State.
The account of Mr. Rush’s conversation, must be founded at least in some egregious mistake. No one who is acquainted with his good sense, his self-command, his official habits, and his personal dispositions, can easily believe that he wd. commit either the Executive or himself in the manner stated; and still less that he would have witheld what he had done from you. Besides, what considerate Citizen could desire that the Government should purchase Florida from such an adventurer as McGregor, whose conquest, if a real one, could give no title that would be alienable, before it should be consummated by a termination of the contest between the parties. The purchase of such a title from such a quarter would have exposed the U. S. to the utmost odium as to the mode of gaining the possession, without any greater security for keeping it, than would attend a direct seizure, on the plea of an obstinate refusal to pay an acknowleged debt.
Whether the wish of Spain to obtain the mediation of G. B. on the subject of our differences with her proceed from a presumed bias of the third party in her favor, or from a growing disposition to bring about an adjustment on fair terms, there can be no doubt as to the propriety of witholding our concurrence in such an appeal; and none certainly as to that of doing it in the manner least unconciliatory.

If it be worth while to invalidate, by positive proof, the statement of Toledo, that he was improperly countenanced by the American Govt. during his professed connection with the Revolutionary party in Mexico, circumstances have been lately brought to my knowlege, confidentially, which make it probable that a statement to the contrary, under his own hand is attainable. How far the dates of the two statement[s] might furnish any room for prevarication, I am not able to say. But it is presumable that even if the false one should be of posterior date, the true one would sufficiently maintain itself. Respectfully & affecty Yours
James Madison
